The defendant was tried in the criminal court of Fulton County for the offense of operating a lottery, known as the "number game," for the hazarding of money. The judge, sitting without a jury, rendered a judgment of guilty; the defendant's certiorari was overruled by a judge of the superior court and that judgment is assigned as error. The offense of operating such a lottery is a misdemeanor, and any person who maintains the lottery, or who commits any one of the various acts necessary to its operation, is guilty as a principal. The evidence, *Page 748 
showing that two books of lottery tickets used in the "number game," and more than fifty sales of numbers to different players of the game, were found in the defendant's possession, together with her confession that she had been writing lottery tickets for three months, to get "a little money to help out with her doctor's bills," amply authorized her conviction. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED JANUARY 12, 1943.